Citation Nr: 0303577	
Decision Date: 03/03/03    Archive Date: 03/18/03	

DOCKET NO.  02-06 191	)	DATE
	)
	)                 

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated at 50 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that granted service connection for 
PTSD and assigned a 50 percent evaluation.  The veteran, who 
had active service from March 1964 to March 1966, expressed 
disagreement with the assignment of the initial 50 percent 
evaluation, and the case was referred to the BVA for 
appellate review.

The Board observes that the RO has characterized the 
veteran's claim as a "reopened" claim for increased 
evaluation for PTSD.  At the veteran's hearing before the 
Board in July 2000, the veteran's representative requested 
that the veteran's statement dated in June 2001, which 
requested an increase in his PTSD, be construed as a Notice 
of Disagreement to the July 2000 rating decision which 
granted service connection and assigned a 50 percent 
evaluation since that statement was received within one year 
of the initial rating decision.  Under these circumstances of 
this case, the Board will construe the veteran's June 2001 
statement as a Notice of Disagreement to the initial July 
2000 rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is productive of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, but is not shown to be productive of total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistant Act of 2000 (VCAA) which became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has the duty under the VCAA to notify a 
claimant in any representative of information and evidence 
needed to substantiate and complete a claim.  Collectively, 
the July 2000 and January 2002 rating decisions, as well as 
the Statement of the Case issued in connection with the 
veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, the Statement of 
the Case specifically informed the veteran of the provisions 
of the VCAA, and letters to the veteran dated in June 2001 
and August 2001 further informed the veteran of the type of 
evidence needed to establish entitlement to the benefit 
sought and the division of responsibilities between the VA 
and the veteran in obtaining that evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Second, the VA has the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file.  In addition, the RO obtained VA outpatient 
treatment records and the veteran has been afforded two VA 
examinations to assess the severity of his PTSD.  Further, 
the veteran presented testimony at a hearing before the Board 
at the RO.  Lastly, the veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide his 
claim.  Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Background and Evidence

A rating decision dated in July 2000 granted service 
connection for PTSD based on a review of the veteran's DD 
Form 214 and VA medical records, including outpatient 
treatment records and the report of a VA examination.  That 
rating decision assigned a 50 percent evaluation for the 
veteran's PTSD.

VA outpatient treatment records dated between September 1999 
and April 2002 reflect treatment for psychiatric 
symptomatology and contain a diagnosis of PTSD.

A report of a VA examination performed in May 2000 shows the 
veteran reported that when he returned from Vietnam he 
attended college and graduated with a degree in marketing in 
1968.  The veteran related unstable employment between 1968 
and 1988 and that he attended law school for two years.  The 
veteran's employment included work in his own employment 
agency, working in a community action agency for two years, 
selling cars for a year, and employment with the State 
Department of Education for four years.  Other employment 
included work as a real estate agent and working in his own 
businesses in a day-care center and a restaurant/lounge.  
Since 1988 the veteran reported that he had worked on and off 
as a physical education instructor for a middle school and 
then in the family laundry business.  He recently began a job 
as a night watchman/supervisor at a college dormitory in 
hopes of accommodating his insomnia.  The veteran related a 
history of chronic sleep problems and a history of 
nightmares.  He noted feelings of uneasiness and a reputation 
among family and others for being nervous.  He acknowledged 
depressive symptoms which were exacerbated by a divorce in 
1988, and concentration problems.

On mental status examination the veteran was casually dressed 
with adequate hygiene.  He was fully oriented and his speech 
was articulate with a full and appropriate content and 
output.  There was no evidence of gross cognitive 
dysfunction.  The veteran showed a restrictive range of 
affect, primarily flattened, with occasional nervous 
laughter.  He endorsed past suicidal and homicidal ideation, 
but denied any current plan or intent.  The veteran noted 
occasionally seeing things move in the periphery of his 
vision, but in general denied significantly distressing 
auditory or visual hallucinations.  The examiner indicated 
following the examination that the veteran met the full 
criteria for diagnosis of PTSD.  It was noted that 
psychological testing indicated that the veteran's profile 
was typical of PTSD patients in settings where compensation 
was not an issue.  

The diagnoses following the examination were PTSD, chronic, 
severe and major depressive disorder, recurrent, moderate.  
The Axis V diagnosis, Global Assessment of Functioning (GAF) 
score was 47.  The examiner commented that the GAF score was 
based on suicidal and homicidal ideation, and chronic 
occupational, social and family relational impairment.  It 
was noted that the veteran experienced serious symptoms of 
PTSD disorder and depression.  Past and present substance 
abuse was likely a residual of combat trauma, but the primary 
etiology of the veteran's social, occupational and family 
relationship and mood dysfunction was likely a cluster of 
PTSD symptoms that the veteran had been experiencing since 
Vietnam.  The examiner concluded that it appeared that the 
PTSD symptoms significantly interfered with the veteran's 
ability to reach his potential to leading a fulfilling life.

VA outpatient treatment records dated between June 2000 and 
June 2001 showed treatment for various disorders, including 
PTSD, but contain no clinical findings with which to evaluate 
the severity of the veteran's PTSD.

A report of a VA examination performed in July 2001 shows the 
examiner had reviewed the veteran's claims file prior to and 
following the examination.  It was noted that at the time of 
the last evaluation the veteran was not married or dating 
anyone, and that this situation had not changed.  The veteran 
remained socially isolated and avoided intimate contact with 
others.  The veteran stated that he had lost contact with his 
wife and children.  The veteran reported that he had 
continued to work as a night watchman/supervisor at a 
college.  It was noted that the veteran received treatment 
from a VA physician approximately once every six months and 
the examiner commented that it was not unusual for that 
physician to see a patient once every six months and that it 
was not necessarily indicative of the severity of the 
veteran's symptoms.  

On mental status examination the veteran was casually dressed 
with adequate hygiene.  He was fully oriented and his speech 
was of normal rate and flow.  There was no evidence of gross 
cognitive dysfunction and his affect was appropriate to the 
topics under discussion and demonstrated a full range 
throughout the evaluation.  The veteran endorsed past 
suicidal and homicidal ideation, but denied any current plan 
or intent.  In general, the veteran denied significant 
distressing auditory or visual hallucinations.  The veteran 
reported social detachment, a restrictive range of affect and 
a sense of foreshortened future.  Also noted was increased 
arousal symptoms, including difficulty sleeping, increased 
irritability, difficulty concentrating and constant 
hypervigilance.  The veteran also noted an exaggerated 
startle response.  

The diagnoses following the examination were chronic, severe 
PTSD and recurrent, moderate major depressive disorder.  The 
Axis V GAF score was 47.  The examiner commented that it 
appeared the veteran's PTSD symptoms had significantly 
interfered with his ability to reach his potential to lead a 
fulfilling life and that it was most probable that the 
veteran would have reached a higher station in life had he 
not had PTSD problems which significantly interfered with his 
social and occupational functioning.

VA outpatient treatment records dated between June 2001 and 
May 2002 showed treatment for various disorders, including 
PTSD.  A record dated in September 2001 shows an impression 
of PTSD and a GAF score of 49.

A statement from a service comrade submitted in January 2002 
recounts the veteran's and his experiences in Vietnam and the 
duties they performed.  The service comrade provided no 
information as to the veteran's current PTSD symptomatology 
beyond a statement that they both had bad dreams and that 
they had both "messed up our families lives and we have an 
eternal guilt that we cannot get rid of."

The veteran presented testimony at a hearing before the BVA 
at the RO in July 2002.  At that hearing the veteran offered 
testimony concerning the symptomatology he experienced due to 
his PTSD and the treatment he received.  The veteran also 
recounted the numerous employment activities he had been 
involved in since service and his difficulty with 
interpersonal relationships.  The veteran testified that he 
was currently working 40 hours a week at night at a 
dormitory.  He indicated that he was able to work full-time 
only because the job was at night and that he did not have to 
deal with a lot of people.

Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affect his ability to function under ordinary 
conditions of life, including employment, by comparing is 
symptomatology with the criteria set forth in the schedule 
for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The Board notes that as the veteran is 
appealing the initial assignment of a disability rating, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's PTSD is currently evaluated as 50 percent 
disabling.  The next higher 70 percent evaluation is 
warranted if the PTSD symptomatology creates occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as: Suicidal ideation; obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
settings); inability to establish or maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD when the 
disorder is productive of total occupational and social 
impairment due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation as to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  That manual includes a Global Assessment of Functioning 
(GAF) scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richards v. Brown, 9 Vet. App. 266, 267 (1996) citing DSM-IV.

A GAF score ranging from 51 to 60 reflects moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers).  A GAF score ranging from 41 to 50 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed, avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of DSM-IV for rating purposes).

With this guidance in mind, the Board is of the opinion that 
the evidence creates a question as to which of two disability 
evaluations most merely approximates the veteran's overall 
disability picture.  In this regard, and with reference to 
the GAF scores, the Board notes that both VA examinations 
assigned a GAF of 47 following each examination and a VA 
outpatient treatment record assigned a GAF of 49.  This is 
reflective of severe symptoms or serious impairment in 
social, occupational or school functioning.  In addition, but 
examiners describe the veteran's PTSD symptoms as severe and 
indicated that the veteran's disability had significantly 
interfered with his social and occupational functioning.

With respect to the specific criteria under Diagnostic Code 
9411, the Board acknowledges that the veteran meets only some 
of the criteria contemplated for the next higher 70 percent 
evaluation, but the Board would also observe that the veteran 
only meets some of the criteria contemplated for the 
currently assigned 50 percent evaluation.  Further, the 
United States Court of Appeals for Veterans Claims (Court) in 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) held that the 
symptoms recited in the rating schedule for mental disorders, 
38 C.F.R. 4.130, are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating."  The Court observed that by 
definition, "such as" means "for example" or "like or 
similar to", and the use of the term "such as" 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of symptoms, or 
their effects, that would justify a particular rating.  In 
this regard, while the veteran clearly does not manifest 
obsessive rituals which interfere with routine activities, 
speech which is intermittently illogical, obscure or 
irrelevant, spatial disorientation or neglect of personal 
appearance and hygiene, he does meet other criteria 
contemplated for a 70 percent evaluation.  For example, the 
veteran had reported suicidal ideation, difficulty adapting 
to stressful circumstances, such as work or a work like 
setting, and an inability to establish and maintain effective 
relationships.  Also, the veteran has reported deficiencies 
in most areas, such as work, school, and family relations.

Therefore, the Board finds that the veteran more nearly 
approximates the criteria for the next higher evaluation.  
This is particularly so when the GAF score is assigned by VA 
examiners and treating physicians is considered.  
Accordingly, resolving any reasonable doubt in the veteran's 
favor as to the disability evaluation which most nearly 
approximates his overall disability picture, the Board finds 
that the criteria for a 70 percent evaluation have been met.

The Board, however, further finds that the veteran does not 
satisfy the criteria for a 100 percent evaluation for PTSD.  
In this regard, the veteran is currently employed on a full-
time basis, although he has testified that his current 
employment was dictated by psychiatric symptomatology.  
Nevertheless, the veteran is employed on a full-time basis 
and thus has not demonstrated that his PTSD is productive of 
total occupational and social impairment.  In addition, the 
veteran has not manifested any symptoms contemplated by a 100 
percent evaluation, such as gross impairment of thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; an intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene; disorientation as to 
time or place; or memory loss for names of close relatives, 
his own occupation, or his own name.  Therefore, a 
100 percent evaluation for PTSD is not warranted.

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38, Code 
of Federal Regulations, whether or not they were raised by 
the veteran, as required by the holding of the United States 
Court of Appeals for Veterans Claims in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  However, there has been no assertion 
or showing that the veteran's PTSD has caused marked 
interference with employment beyond that contemplated by the 
70 percent evaluation assigned by this decision.  Indeed, the 
veteran has secured employment on a full-time basis which 
accommodates his PTSD symptomatology.  Nor does the record 
reflect that the veteran's PTSD has necessitated frequent 
periods of hospitalization, indeed the record reflects no 
hospitalization for treatment of PTSD, or that the disability 
otherwise renders impractical the application of the 
regularly scheduled standards.  In the absence of such 
factors, the Board finds that the requirements for an extra 
schedular evaluation under the provisions of 38 C.F.R. 
§ 3.321 (b) (1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 70 percent evaluation for PTSD is granted.


                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

